DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 12/15/2021.
Claims 1-20 are pending.
Claims 1, 8 and 15 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 9-12, claims 1, 5, 7, 8, 12, 14, 15, 18 and 20 filed 12/15/2021. Applicant argues that the prior art of record Allen (US20150312295) in view of Grabelsky (US20040249951) fails to teach the following amended claim limitations below:   “wherein providing the notification to the second UE causes the second UE to: identify  a particular set of actions associated with the particular call request category” 

 “receive, from the second UE, a response to the notification, the response indicating a selected particular action associated with a particular selectable option, of the plurality presented selectable options” ,  
“wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message”
“wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call”
“wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories that are associated with different measures of undesirability of call requests”
“that is associated with the determined measure of undesirability of the requested call”
  “wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests”

Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 9-12, claims 1, 8 and 15, filed 12/15/2021, have been fully considered but they are not persuasive.
 With regards to claim limitation, “wherein providing the notification to the second UE causes the second UE to: identify a particular set of actions associated with the particular call request category”, Allen discloses (0039/0167) a method for transmitting and receiving (00117) transmitting messages using SIP protocol, wherein the notification and messages contain SIP request type. Grabelsky further discloses (0045/0090) transmitting to second user SIP protocol request messages wherein the message(s) comprise identified categories. Therefore the Examiner believes that the combination of Allen and Grabelsky do teach or suggest providing a second user a request with an identified type/category.
With regards to claim limitation, “and present a plurality of selectable options that are each associated with respective action of the particular set of actions”, ‘receive, from the second UE, a response to the notification, the response indicating a selected particular action associated with a particular selectable option, of the plurality presented selectable options”, Allen discloses (0117/0197) communicating to user via SIP protocol a list/directory containing multiple selectable options that indicate/determine functions and capabilities. Grabelsky further discloses (0068/0072) a request message containing selectable user options. Therefore the Examiner believes that the combination of Allen and Grabelsky do teach or suggest providing a user via request message multiple selectable options.
With regards to claim limitation, “wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message”, Shatsky discloses (0017/0095) receiving messages/notifications comprising of header payloads with input fields with identified events/information categories. Therefore the Examiner believes that Shatsky does teach or suggest receiving messages comprising headers with event related data.
With regards to claim limitation, “wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call” , Schwartz discloses (0055/0200) identifying caller 
With regards to claim limitation, “wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories that are associated with different measures of undesirability of call requests that is associated with the determined measure of undesirability of the requested call” Schwartz discloses (0268/0334) identifying categories related to request message. Schwartz further discloses (0055/0200) identifying the caller characteristics by measuring/calculating the undesirability of unwanted callers. Therefore the Examiner believes that Schwartz does teach or suggest identifying unwanted and/or undesired callers via call request types and based on statistical score generated based on identified caller characteristics.
With regards to claim limitation,  “wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests”
Schwartz further discloses (0055/0200) providing notification/messages regarding incoming request for identifying the caller characteristics by measuring/calculating the undesirability of unwanted callers. Schwartz further discloses (0264/0334) identifying categories related to request message and unwanted/undesired callers. Therefore the Examiner believes that Schwartz does teach or suggest providing messages to user indicating caller request from an unwanted caller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US20150312295) in view of Grabelsky (US20040249951).
As to claim 1, Allen teaches a device, comprising: one or more processors configured to: receive, from a first User Equipment ("UE"), a request to establish a call between the first UE and a second UE; (¶0037 receiving request from the first UE; ¶0047 receives a SIP request  for establishing a session; ¶0073 established session with both the first and second UEs; ¶0212 one or multiple processors; ¶0214 one or more components  capable of  receiving data) identify one or more attributes associated with at least one of the first UE or the second UE; (¶0007 one or more other UEs, features/parameters; ¶0048 provide characteristics on different UEs; ¶0061 parameters containing identifier; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0198 UE parameter values)  determine, based on the one or more attributes associated with the at least one of the first UE or the second UE, (¶0007 one or more other UEs, features/parameters;  ¶0048 provide characteristics on different UEs; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0195 request along with the parameters; ¶0198 UE including parameter) provide, to the second UE, a notification of the request to establish the call between the first UE and the second UE, (¶0159 notifications may identify initiated sessions; ¶0165 UE to receive notifications (regarding) request has been successfully accepted; ¶0167 notification traffic being transmitted to UEs; ¶0170 receives an invitation message; call setup message) wherein providing the notification to the second UE causes the second UE to: identify  a particular set of actions associated with the particular call request category, (¶0039 second UE to receive session communicating content; ¶0091 SIP message including SIP OPTIONs; ¶0117 request  message, SIP OPTIONS; ¶0167 notification  being transmitted to  UEs; ¶0175 request indicating a type transferred to UE 2) and present a plurality of selectable options that are each associated with respective action of the particular set of actions; (¶0117 list, SIP options; SIP OPTIONS determine the capabilities; ¶0197 present options for the user to select) receive, from the second UE, a response to the notification, the response indicating a selected particular action associated with a particular selectable option, of the plurality presented selectable options, (¶0117 response returned; response  message (with) SIP OPTIONS;  list, SIP options; ¶0197 present options for the user to select; ¶0208 user make selections) to take with respect to the call request; and perform, based on receiving the response, the selected particular action with respect to the call request. (¶0117 response returned in response to SIP request; ¶0146 response received; response message to request; ¶0197 options for user to select; ¶0198 perform functions; ¶0208 user to make selections).
Although Allen teaches the device recited above, wherein Allen fails to expressly teach the call request is associated with a particular call request category, of a plurality of call request categories and the notification including an indication of the determined particular call request category associated with the call request. 
Grabelsky, however discloses, that the call request is associated with a particular call request category, of a plurality of call request categories; (¶0070 requests, categories; ¶0086 request with several categories; ¶0096 requests defines message classes, categories; ¶0124 call-session request, category) the notification including an indication of the determined particular call request category associated with the call request, (¶0025 call-session request message received; ¶0086 message with several categories; ¶0124 call-session request, category).
Thus given the teachings of Grabelsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Grabelsky and Allen for SIP call session messages with request categories. One of ordinary skill in the art would be motivated to allow for SIP interface to receive call-session request. (See Grabelsky para 0009)
As to claim 2, the combination of Allen and Grabelsky teach the device recited in claim 1, wherein Allen further teaches the device of claim 1, wherein the response indicates that the particular set of actions includes forgoing performing a call setup procedure between the first UE and the second UE, wherein performing the selected particular action includes forgoing performing the call setup procedure between the first UE and the second UE. (¶0073 established session with both the first and second UEs; ¶0124 termination of communication sessions; ¶0133 terminating invitations to a session; ¶0167 not send request; request (e.g. a SIP INVITE)).
As to claim 3, the combination of Allen and Grabelsky teach the device recited in claim 2, wherein Allen further teaches the device of claim 2, wherein forgoing performing the call setup procedure between the first UE and the second UE includes forgoing outputting a Session Initiation Protocol ("SIP") INVITE message, associated with the requested call, to the second UE. (¶0073 session with both the first and second UEs; ¶0124 termination of communication sessions; ¶0167 not send request; request (e.g. a SIP INVITE); ¶0177 providing in a Session Initiation Protocol (SIP) message an indication).
As to claim 4, the combination of Allen and Grabelsky teach the device recited in claim 1, wherein Allen further teaches the device of claim 1, wherein providing the notification includes providing a Session Initiation Protocol ("SIP") NOTIFY message to the second UE. (¶0134 notification sent to the UE; ¶0146 sends UE-2 a session message; request message (for example, a SIP NOTIFY response); ¶0148 sends a request to UE-2; ¶0154 sends UE-2 message; ¶0177 providing a Session Initiation Protocol (SIP) message an indication).
As to claim 6, the combination of Allen and Grabelsky teach the device recited in claim 1, wherein Allen further teaches The device of claim 1, wherein the response includes a Session Initiation Protocol ("SIP") message and the particular set of actions are indicated in a body of the SIP message. (¶0091 SIP message including SIP Response,  SIP OPTIONS; ¶0150 response message, (indicates) send connect ack message (perform action); ¶0158 indications may be included in the body of a (SIP) message); ¶0177 providing  a Session Initiation Protocol (SIP) message).
As to claim 8, Allen teaches a non-transitory computer-readable medium, storing a plurality of processor-executable instructions to: receive, from a first User Equipment ("UE"), a request to establish a call between the first UE and a second UE; (¶0037 receiving a request from the first UE; ¶0047 receives a SIP request  for establishing a session; ¶0073 established session with both the first and second UEs; ¶0214 one or more components  capable of  receiving data; ¶0212 one or multiple processors; ¶0215 memory device used to store instructions; instructions that are executed by the processor)  identify one or more attributes associated with at least one of the first UE or the second UE; (¶0007 one or more other UEs, features/parameters; ¶0048 provide characteristics on different UEs; ¶0061 parameters containing identifier; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0198 UE parameter values) determine, based on the one or more attributes associated with the at least one of the first UE or the second UE, (¶0007 one or more other UEs, features/parameters; ¶0048 provide characteristics on different UEs; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0195 request along with the parameters; ¶0198 UE including parameter) provide, to the second UE, a notification of the request to establish the call between the first UE and the second UE, (¶0159 notifications may identify initiated sessions; ¶0165 UE to receive notifications (regarding) request has been successfully accepted; ¶0167 notification traffic being transmitted to  UEs; ¶0170 receives an invitation message; call setup message) wherein providing the notification to the second UE causes the second UE to: identify  a particular set of actions associated with the particular call request category, (¶0039 second UE to receive session communicating content; ¶0091 SIP message including SIP OPTIONs; ¶0117 request  message, SIP OPTIONS; ¶0167 notification  being transmitted to  UEs; ¶0175 request indicating a type transferred to UE-2) and present a plurality of selectable options that are each associated with respective action of the particular set of actions; (¶0117 list, SIP options; SIP OPTIONS determine the capabilities; ¶0197 present options for the user to select) receive, from the second UE, a response to the notification, the response indicating a selected particular action associated with a particular selectable option, of the plurality presented selectable options, (¶0117 response returned; response  message (with) SIP OPTIONS;  list, SIP options; ¶0197 present options for the user to select) to take with respect to the call request and perform, based on receiving the response, the selected particular action with respect to the call request. (¶0117 response returned in response to SIP request; ¶0146 response received; response message to request; ¶0197 options for user to select; ¶0198 perform functions; ¶0208 user to make selections).
Although Allen teaches the device recited above, wherein Allen fails to expressly teach the call request is associated with a particular call request category, of a plurality of call request categories and the notification including an indication of the determined particular call request category associated with the call request.
Grabelsky, however discloses, that the call request is associated with a particular call request category, of a  plurality of call request categories; (¶0070 requests, categories; ¶0086 request with several categories; ¶0096 requests defines message classes, categories; ¶0124 call-session request, category) the notification including an indication of the determined particular call request category associated with the call request, (¶0025 call-session request message received; ¶0086 message with several categories; ¶0124 call-session request, category)
Thus given the teachings of Grabelsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Grabelsky and Allen for SIP call session messages with request categories. One of ordinary skill in the art would be motivated to allow for a directory database with caller identifiers. (See Grabelsky para 0012)
As to claim 9, the combination of Allen and Grabelsky teach the medium recited in claim 8, wherein Allen further teaches the non-transitory computer-readable medium of claim 8, wherein the response indicates that the particular set of actions includes forgoing performing a call setup procedure between the first UE and the second UE, wherein performing the selected particular action includes forgoing performing the call setup procedure between the first UE and (¶0073 established session with both the first and second UEs; ¶0124 termination of communication sessions; ¶0133 terminating invitations to a session; ¶0167 not send request; request (e.g. a SIP INVITE)).
As to claim 10, the combination of Allen and Grabelsky teach the medium recited in claim 9, wherein Allen further teaches the non-transitory computer-readable medium of claim 9, wherein forgoing performing the call setup procedure between the first UE and the second UE includes forgoing outputting a Session Initiation Protocol ("SIP") INVITE message, associated with the requested call, to the second UE. (¶0073 session with both the first and second UEs; ¶0124 termination of communication sessions; ¶0167 not send request; request (e.g. a SIP INVITE); ¶0177 providing in a Session Initiation Protocol (SIP) message an indication).
As to claim 11, the combination of Allen and Grabelsky teach the medium recited in claim 8, wherein Allen further teaches the non-transitory computer-readable medium of claim 8, wherein providing the notification includes providing a Session Initiation Protocol ("SIP") NOTIFY message to the second UE. (¶0134 notification sent to the UE; ¶0146 sends UE-2 a session message; request message (for example, a SIP NOTIFY response); ¶0148 sends a request to UE-2; ¶0154 sends UE-2 message; ¶0177 providing in a Session Initiation Protocol (SIP) message an indication).
As to claim 13, the combination of Allen and Grabelsky teach the medium recited in claim 8, wherein Allen further teaches the non-transitory computer-readable medium of claim 8, wherein the response includes a Session Initiation Protocol ("SIP") message and the one or more actions are indicated in a body of the SIP message. (¶0091 SIP message including SIP Response, SIP OPTIONS; ¶0150 response message, (indicates) send connect ack message (perform action); ¶0158 indications may be included in the body of a (SIP) message); ¶0177 providing a Session Initiation Protocol (SIP) message). 
As to claim 15, Allen teaches a method, comprising: receiving, from a first User Equipment ("UE"), a request to establish a call between the first UE and a second UE; (¶0037 receiving a request from the first UE; ¶0047 receives a SIP request  for establishing a session; ¶0073 established session with both the first and second UEs) identify one or more attributes associated with at least one of the first UE or the second UE; (¶0007 one or more other UEs, features/parameters; ¶0048 provide characteristics on different UEs; ¶0061 parameters containing identifier; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0198 UE parameter values) determining, based on the one or more attributes associated with the at least one of the first UE or the second UE, (¶0007 one or more other UEs, features/parameters;  ¶0048 provide characteristics on different UEs; ¶0073 first and second UEs; ¶0142 identifies parameter; ¶0195 request along with the parameters; ¶0198 UE including parameter) providing, to the second UE, a notification of the request to establish the call between the first UE and the second UE, (¶0159 notifications may identify initiated sessions; ¶0165 UE to receive notifications (regarding) request has been successfully accepted; ¶0167 notification traffic being transmitted to  UEs; ¶0170 receives an invitation message; call setup message) wherein providing the notification to the second UE causes the second UE to: identify  a particular set of actions associated with the particular call request category, (¶0039  second UE to receive session communicating content; ¶0091 SIP message including SIP OPTIONs; ¶0117 request  message, SIP OPTIONS; ¶0167 notification  being transmitted to  UEs; ¶0175 request indicating a type transferred to UE 2) and present a plurality of selectable options that are each associated with respective action of the particular set (¶0117 list, SIP options; SIP OPTIONS determine the capabilities; ¶0197 present options for the user to select) receiving, from the second UE, a response to the notification, the response indicating a  selected particular action associated with a particular selectable option, of the plurality presented selectable options, (¶0117 response returned; response  message (with) SIP OPTIONS;  list, SIP options; ¶0197 present options for the user to select) to take with respect to the call request; performing, based on receiving the response, the selected particular action with respect to the call request. (¶0117 response returned in response to SIP request; ¶0146 response received; response message to request; ¶0197 options for user to select; ¶0198 perform functions; ¶0208 user to make selections).
Although Allen teaches the device recited above, wherein Allen fails to expressly teach the call request is associated with a particular call request category, of a plurality of call request categories and the notification including an indication of the determined particular call request category associated with the call request.
Grabelsky, however discloses, that the call request is associated with a particular call request category, of a  plurality of call request categories; (¶0070 requests, categories; ¶0086 request with several categories; ¶0096 requests defines message classes, categories; ¶0124 call-session request, category) the notification including an indication of the determined particular call request category associated with the call request, (¶0025 call-session request message received; ¶0086 message with several categories; ¶0124 call-session request, category).
Thus given the teachings of Grabelsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Grabelsky and Allen for SIP call session messages with request categories. One of (See Grabelsky para 0058)
As to claim 16, the combination of Allen and Grabelsky teach the method recited in claim 15, wherein Allen further the method of claim 15, wherein the response indicates that the particular set of actions includes forgoing performing a call setup procedure between the first UE and the second UE, wherein performing the selected particular action includes forgoing outputting a Session Initiation Protocol ("SIP") INVITE message, associated with the requested call, to the second UE. (¶0073 established session with both the first and second UEs;  ¶0124 termination of communication sessions; ¶0133 terminating invitations to a session; ¶0167 not send request; request (e.g. a SIP INVITE)).
As to claim 17, the combination of Allen and Grabelsky teach the method recited in claim 15, wherein Allen further The method of claim 15, wherein providing the notification includes providing a Session Initiation Protocol ("SIP") NOTIFY message to the second UE. (¶0134 notification sent to the UE; ¶0146 sends UE-2 a session message; request message (for example, a SIP NOTIFY response); ¶0148 sends a request to UE-2; ¶0154 sends UE-2 message; ¶0177 providing in a Session Initiation Protocol (SIP) message an indication).
As to claim 19, the combination of Allen and Grabelsky teach the method recited in claim 15, wherein Allen further The method of claim 15, wherein the response includes a Session Initiation Protocol ("SIP") message and the one or more actions are indicated in a body of the SIP message. (¶0091 SIP message including SIP Response, SIP OPTIONS; ¶0150 response message, (indicates) send connect ack message (perform action); ¶0158 indications may be included in the body of a (SIP) message); ¶0177 providing a Session Initiation Protocol (SIP) message). 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US20150312295) in view of Grabelsky (US20040249951) and in further view of Shatsky (US20130230042).
As to claim 5, although the combination of Allen and Grabelsky teach the device recited in claim 4, wherein the combination of Allen and Grabelsky fail to expressly teach the device of claim 4, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message.
Shatsky, however discloses, the device of claim 4, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message. (¶0017 receiving categories information, (associated with) SIP message elements (such as header fields); ¶0043 SIP message, header, categories; ¶0071 message header with indication of which event type; ¶0095 message header (with) event header field).
Thus given the teachings of Shatsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Shatsky, Allen and Grabelsky for wherein the category is in located in the notify event field. One of ordinary skill in the art would be motivated to allow for a header comprising an URI reference. (See Shatsky para 0081)
As to claim 12, although the combination of Allen and Grabelsky teach the medium recited in claim11, wherein the combination of Allen and Grabelsky fail to expressly teach the non-transitory computer-readable medium of claim 11, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message.
Shatsky, however discloses, the non-transitory computer-readable medium of claim 11, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message. (¶0017 receiving categories information, (associated with) SIP message elements (such as header fields); ¶0043 SIP message, header, categories; ¶0071 message header with indication of which event type; ¶0095 message header (with) event header field).
Thus given the teachings of Shatsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Shatsky, Allen and Grabelsky for wherein the category is in located in the notify event field. One of ordinary skill in the art would be motivated to allow for application policy for defining SIP message header fields. (See Shatsky para 0033)
As to claim 18, although the combination of Allen and Grabelsky teach the method recited in claim17, wherein the combination of Allen and Grabelsky fail to expressly teach the method of claim 17, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message.
Shatsky, however discloses, the method of claim 17, wherein indication of the determined category is indicated in an "Event" field of the SIP NOTIFY message. (¶0017 receiving categories information, (associated with) SIP message elements (such as header fields); ¶0043 SIP message, header, categories; ¶0071 message header with indication of which event type; ¶0095 message header (with) event header field).
Thus given the teachings of Shatsky it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Shatsky, Allen and Grabelsky for wherein the category is in located in the notify (See Shatsky para 0005)
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US20150312295) in view of Grabelsky (US20040249951) and in further view of Schwartz (US20080084975).
As to claim 7, although the combination of Allen and Grabelsky teach the device recited in claim1, wherein the combination of Allen and Grabelsky fail to expressly teach the device of claim 1, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories that are associated with different measures of undesirability of call requests, that is associated with the determined measure of undesirability of the requested call,  wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests.
Schwartz, however discloses, The device of claim 1, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, (¶0055 attributes, set of characteristic data derived from caller associated with  unwanted calls; ¶0196 call request; ¶0200 identify characteristic of caller, characteristics of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval) wherein the call request is associated with the particular call request category associated includes identifying a particular (¶0073 call/message request; ¶0211  one or more general categories; ¶0268 identities categories; ¶0334 call categories) that are associated with different measures of undesirability of call requests, that is associated with the determined measure of undesirability of the requested call, (¶0034 score is associated with call source, unwanted caller; ¶0264 category of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval)  wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests. (¶0008 receiving messages associated with the incoming calls; ¶0034 assign a category to the call, call is unwanted; ¶0199 notification message; ¶0211 one or more general categories).
Thus given the teachings of Schwartz it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Schwartz, Allen and Grabelsky for determining unwanted calls based on user characteristics and providing response of unwanted calls. One of ordinary skill in the art would be motivated to allow for evaluating incoming call behavior to previous discovered behaviors to derive call confidence level. (See Schwartz para 0074)
As to claim 14, although the combination of Allen and Grabelsky teach the medium recited in claim 8, wherein the combination of Allen and Grabelsky fail to expressly teach the non-transitory computer-readable medium of claim 8, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories that are associated with different measures of undesirability of call 
Schwartz, however discloses, The non-transitory computer-readable medium of claim 8, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, (¶0055 attributes, set of characteristic data derived from caller associated with  unwanted calls; ¶0196 call request; ¶0200 identify characteristic of caller, characteristics of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval) wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories (¶0073 call/message request; ¶0211 one or more general categories; ¶0268 identities categories; ¶0334 call categories) that are associated with different measures of undesirability of call requests, that is associated with the determined measure of undesirability of the requested call, (¶0034 score is associated with call source, unwanted caller; ¶0264 category of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval) wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests. (¶0008 receiving messages associated with the incoming calls; ¶0034 assign a category to the call, call is unwanted; ¶0199 notification message; ¶0211 one or more general categories).
Thus given the teachings of Schwartz it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Schwartz, Allen and Grabelsky for determining unwanted calls based on user characteristics and providing response of unwanted calls. One of ordinary skill in the art would be motivated to allow for updating a database which stores call history. (See Schwartz para 0076)
As to claim 20, although the combination of Allen and Grabelsky teach the method recited in claim 15, wherein the combination of Allen and Grabelsky fail to expressly teach The method of claim 15, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, wherein the call request is associated with the particular call request category associated includes identifying a particular category, of a plurality of categories that are associated with different measures of undesirability of call requests, that is associated with the determined measure of undesirability of the requested call, wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests.
Schwartz, however discloses, the method of claim 15, wherein identifying the one or more attributes associated with at least one of the first UE or the second UE includes determining a measure of undesirability of the requested call, (¶0055 attributes, set of characteristic data derived from caller associated with  unwanted calls; ¶0196 call request; ¶0200 identify characteristic of caller, characteristics of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval) wherein the call request is associated with the particular call request category associated includes identifying a particular (¶0073 call/message request; ¶0211 one or more general categories; ¶0268 identities categories; ¶0334 call categories) that are associated with different measures of undesirability of call requests, that is associated with the determined measure of undesirability of the requested call, (¶0034 score is associated with call source, unwanted caller; ¶0264 category of an unwanted caller; ¶0306 sum is accumulated for each unwanted call(s) over the measured time interval) wherein providing the notification to the second UE includes an indication of the determined particular category of the plurality of categories that are associated with different measures of undesirability of call requests. (¶0008 receiving messages associated with the incoming calls; ¶0034 assign a category to the call, call is unwanted; ¶0199 notification message; ¶0211 one or more general categories).
Thus given the teachings of Schwartz it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Schwartz, Allen and Grabelsky for determining unwanted calls based on user characteristics and providing response of unwanted calls. One of ordinary skill in the art would be motivated to allow for use of algorithm to calculate scores for incoming calls. (See Schwartz para 0227)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454